DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/27/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirahase et al. (US 2018/0248154 A1; hereinafter “Shirahase”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Shirahase teaches a display panel comprising: a substrate (11) (paragraph 51); anodes (13) disposed on or above the substrate (paragraphs 53-56); light-emitting layers (17) disposed on or above the anodes (paragraphs 63-64); a first intermediate layer (18) disposed on or above the light-emitting layers, the first intermediate layer including a fluoride of a first metal or a complex of the first 
Regarding Claim 2, Shirahase teaches wherein the second metal is ytterbium (paragraphs 66-67).
Regarding Claim 4, Shirahase teaches wherein each region between a face of one of the anodes facing the light-emitting layers (a face of 13 facing 17) and a face of the cathode facing the light-emitting layers (a face of 20 facing 17) constitutes an optical resonator having both of the faces as reflecting surfaces (fig. 2 and paragraphs 79-84).  
Regarding Claim 5, referring to at least Fig. 1 and related text, Shirahase teaches a method of manufacturing a display panel comprising: forming anodes (13) on or above a substrate (11) (paragraphs 51-56); forming light-emitting layers (17) on or above the anodes (paragraphs 63-64); forming a first intermediate layer (18) on or above the light-emitting layers, the first intermediate layer including a fluoride of a first metal or a complex of the first metal (paragraph 65); forming a second intermediate layer (19) on the first intermediate layer, the second intermediate layer being a metal layer made of a second metal (ytterbium Yb) (paragraphs 66-67); and forming a cathode (20) on or above the second intermediate layer 
Regarding Claim 6, Shirahase teaches wherein the second metal is ytterbium (paragraphs 66-67).
Regarding Claim 8, Shirahase teaches wherein each region between a face of one of the anodes facing the light-emitting layers (a face of 13 facing 17) and a face of the cathode facing the light-emitting layers (a face of 20 facing 17) constitutes an optical resonator having both of the faces as reflecting surfaces (fig. 2 and paragraphs 79-84).  

Allowable Subject Matter
Claims 3, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 1-2 regarding the exclusion under 35 U.S.C. 102(b)(2)(C), filed 12/27/2021, with respect to the rejections by Sakamoto et al. (US 2021/0111364 A1) and Komatsu et al. (US 2021/0083017 A1) have been fully considered and 
Applicant’s arguments with respect to amended claim 1 to overcome Shirahase et al. have been considered but are moot in view of different/new ground of rejection as set forth above in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829